DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vendrow (US 2009/0086953 A1).
As to claim 1, Vendrow discloses a method [FIG. 4] comprising 
identifying [Determine a matching ID] an incoming call [404 on FIG. 4] via a communication processing device [“The call messaging system can be configured to receive an inbound call 404 between a caller device 402 and a callee device 432. At 406, the call messaging system can determine whether a caller has a matching caller ID.” Paragraph 0042]; 
terminating [To callee device 432 on FIG. 4] the incoming call at a call management device [“The call messaging system can be configured to receive an inbound call 404 between a caller device 402 and a callee device 432.” Paragraph 0042]; 
identifying one or more caller attributes [“Caller ID, caller history, time of day”] received with the incoming call [“The call messaging system can apply filtering rules that specify, for example, predetermined actions based on the caller ID, caller history, time of day, call frequency, or any other condition.” Paragraph 0042]; 
comparing [“Matching caller ID”] the one or more caller attributes to one or more call recipient preferences [“Future call routing rules”] stored in a call recipient profile [“The Database 350 can collect call answering endpoint information and revise call routing rules to include those endpoints in future call routing rules when an inbound call includes a matching caller ID. Paragraphs 0036-0037]; and 
transmitting a notification [Facilitate listening to voicemail], via the call management device, to a call recipient device [Callee device] based on the one or more caller attributes and the one or more call recipient preferences [“Communication device 652 can be configured to receive data representing call attributes with which communication device 652 can use to determine whether to screen an incoming active call. A callee device can generate interface 801 to facilitate listening to voicemail in real-time as it is being recorded. While the callee need not be connected to the caller, audio from the caller is perceptible by the callee but audio from the callee is not perceptible to the caller.” Paragraphs 0045 and 0051]. 

As to claim 2, Vendrow discloses the method of claim 1, comprising determining the one or more caller attributes comprise one or more of a caller identification name (CNAM) [The first menu item can be a prompt asking for the user name or the reason for this call or other information. The caller answers with some reason, and this reason is played to the callee. Paragraph 0025]; and 
Responsive [Dispatch the call] to identifying the caller attributes comprise one or more of the CNAM [Caller’s Name], transmitting the notification as a first type of notification identified from the one or more call recipient preferences [The caller answers with some reason, and this reason is played to the callee. By listening to the reason and viewing the caller-ID, the callee can decide how to dispatch this call. Paragraph 0025].  

As to claim 3, Vendrow discloses the method of claim 2, wherein the notification comprises one of a call [“The following are applicable actions: answer this call, send this call to voice mail, send this call to another agent, and let callee or system default policies route this call.” Paragraph 0025].  

As to claim 4, Vendrow discloses the method of claim 3, wherein the message comprises a portion of ECNAM data based on the ECNAM [“If the callee has information displayed on their computing device 109 or via a web browser, then the callee can view additional caller information by moving the PC mouse (or other cursor) over the caller name, a contact directory, or over a "More Information" or "Help" icon.” Paragraph 0027].

As to claim 8, Vendrow discloses an apparatus [620 on FIG. 6B] comprising a processor [631 on FIG. 6B] configured see claim 1’s rejection above.

As to claim 9, see claim 2’s rejection above.

As to claim 10, see claim 3’s rejection above.

As to claim 11, see claim 4’s rejection above.

As to claim 15, Vendrow discloses a non-transitory computer readable storage medium configured to store instructions [Paragraph 0058] that when executed cause a processor [Processor 631 on FIG. 6B] to perform: see claim 1’s rejection above.

As to claim 16, see claim 2’s rejection above.

As to claim 17, see claim 3’s rejection above.

As to claim 18, see claim 4’s rejection above.





Allowable Subject Matter
Claims 5-7, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
May 31, 2022